Citation Nr: 1342661	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-40 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chloracne, including as secondary to Agent Orange exposure.

4.  Entitlement to service connection for restless leg syndrome, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from April 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Virtual VA claims file has been reviewed.  

The issue of entitlement to service connection for restless leg syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2.  The Veteran was awarded the Combat Infantryman Badge and is presumed to have engaged in combat.

3.  Bilateral hearing loss disability is attributable to service.

4.  Tinnitus is attributable to service.

5.  The Veteran does not have a disease that is presumed to be service connected in veterans exposed to Agent Orange; chloracne was not manifest during service or within one year of separation.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

2.  Tinnitus was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  Chloracne was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in December 2009, February 2011, and March 2011, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded a VA examination responsive to the claims for service connection of bilateral hearing loss disability and tinnitus.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  No examination or nexus opinion is required regarding the claim for service connection of chloracne, however, as the weight of the evidence demonstrates no currently diagnosed disorder that could be related to service.  For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to the claim for service connection for chloracne.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  
Additionally, the Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system such as bilateral sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As sensorineural hearing loss is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that, the Veteran had active service during a period of war.   Likewise, the Veteran's DD Form 214 reflects that his military occupational specialty was light weapons infantryman.  Additionally, his DD 214 indicates that the Veteran had service in Vietnam and that the Veteran was awarded the Combat Infantryman Badge.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are applicable.

Service treatment records indicate that the Veteran did not make any complaints or seek treatment related to his ears, hearing, and skin.  At separation, audiometric testing showed normal hearing and his skin was normal.

Bilateral Hearing Loss and Tinnitus

At the February 2010 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
50
70
70
75
LEFT
15
45
80
80
80

Maryland CNC speech recognition scores were 82 percent in the right ear and 58 percent in the left ear.  The Veteran reported that, during his service, he was an infantryman and served in Vietnam.  He also reported that he had tinnitus for many years, but does not recall the details of onset.  After examining the Veteran and reviewing the claims file, the audiology examiner concluded that the Veteran had bilateral sensorineural hearing loss for VA disability purposes and recurrent tinnitus.  The VA examiner opined that the Veteran's current hearing loss and tinnitus were less likely caused by or the result of his noise exposure during service, but that his tinnitus was likely associated with his bilateral sensorineural hearing loss.  The VA examiner explained that the Veteran's normal hearing at separation, that the Veteran did not report hearing loss to VA until 2010, and that the Veteran had occupational noise exposure.  The VA examiner cited an Institute of Medicine study showing no data of latent onset of hearing loss many years of noise exposure.

As previously mentioned, the Veteran engaged in combat during service; the Board acknowledges that the RO has conceded that the Veteran had noise exposure during service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Moreover, the Board observes that the Veteran asserted that he had hearing protection during the majority of his post-service employment, and that he reported a history of tinnitus and hearing loss for many years when he initially sought VA treatment in 2009.  

Indeed, the opinions rendered in the February 2010 VA examination report was far from being clear or definitive as to etiology and did not give proper weight to the Veteran's statement and appeared to rely solely on the fact that the Veteran did not have hearing loss at discharge.  Thus, the VA examiner's opinion is inadequate.  The Veteran consistently and credibly contended that the in-service noise exposure caused his hearing loss; similarly, sensorineural hearing loss is associated with noise exposure.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The competent and credible evidence of record therefore supports the Veteran's claim.

The Board also finds that the medical evidence of record supports the Veteran's contention that his tinnitus is related causally to his service.  The Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  Moreover, although tinnitus was not shown to have been diagnosed during service or within several years thereafter, bilateral tinnitus was diagnosed at the February 2010 VA audiology examination.  Therefore, the evidence of record is at least in equipoise, and with resolution of doubt in the Veteran's favor, the Board finds that service connection for tinnitus is also warranted.

Chloracne

The Veteran has appealed the denial of service connection for chloracne.  Since the Veteran was in Vietnam and exposed to Agent Orange, service connection may be granted if chloracne was manifest within one year of service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Here, no skin diseases, including chloracne, were noted or identified during service or within one year of separation.  Furthermore, the record establishes that he did not have characteristic manifestations of the disease processes during or within one year of service.  Rather, at examination in November 1969, his skin was normal.  Moreover, VA treatment records do not show any treatment or history of chloracne.  Although VA treatment records show a history of tinea and complaints of dry, flaky skin, evaluations of the Veteran's skin were repeatedly normal.  The Board acknowledges that the Veteran served in Vietnam and that his VA medical records show a history of tinea.  However, the presumptions relating to herbicide exposure are limited to chloracne and other acneform diseases, not other skin disorders.  As the Veteran does not have chloracne or an acneform disease, his claim for service connection must fail.  See Degmetich v. Brown, 104 F.3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As such, the provisions of section 3.309(e) are not applicable.

To the extent that there is an assertion that the Veteran's tinea is related to Agent Orange exposure in service, the Veteran's remote lay assertion is inconsistent with the clinical evidence of record.  That record establishes a remote post-service onset.  This determination is consistent with the fact that he was normal at separation and he denied pertinent pathology until after he sought treatment at VA; he did not report any skin complaints when he initially sought treatment in December 2009.  Furthermore, the record establishes that the post service diagnosis of tinea is unrelated to service; the Veteran did not assert that his tinea and complaints of dry skin were related to his service and none of his treating providers have suggested that his tinea is related to service.

The most probative and credible evidence establishes that the Veteran does not have chloracne.  It necessarily follows that he did not have acquired pathology during service or within one year of separation from service.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   The preponderance of the evidence is against the claim and there is no doubt to be resolved.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for chloracne is denied.


REMAND

In this case, the Veteran has not been provided with a VA examination in order to address whether his claimed restless leg syndrome is related to his active military service, including Agent Orange exposure.  In this regard, the Board observes that the Veteran was treated in service for a fragment wound of the right shin, with infection and debridement.  Likewise, VA treatment records show a history of complaints related to his legs, including a diagnosis of restless leg syndrome.  The Veteran has associated his restless leg syndrome to his service.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  Accordingly, the Board finds that the Veteran should be afforded a VA examination regarding his claim for service connection for restless leg syndrome.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any leg disorder, including restless leg syndrome, that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any leg disorder is related to service, including his fragment wound and Agent Orange in service.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

2.  If, upon completion of the above action, the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


